Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  June 5, 2020                                                                       Bridget M. McCormack,
                                                                                                   Chief Justice

  159874                                                                                  David F. Viviano,
                                                                                          Chief Justice Pro Tem

                                                                                        Stephen J. Markman
                                                                                             Brian K. Zahra
  SUSAN REAUME,                                                                        Richard H. Bernstein
           Plaintiff-Appellant,                                                        Elizabeth T. Clement
                                                                                       Megan K. Cavanagh,
                                                                                                        Justices
  v                                                         SC: 159874
                                                            COA: 341654
                                                            Ottawa CC: 17-004964-AA
  TOWNSHIP OF SPRING LAKE,
           Defendant-Appellee.

  _________________________________________/

          On May 6, 2020, the Court heard oral argument on the application for leave to
  appeal the May 21, 2019 judgment of the Court of Appeals. On order of the Court, the
  application for leave to appeal is again considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the Court of Appeals judgment
  analyzing defendant’s ordinance’s definition of single-family dwelling and concluding
  that the definition excludes “temporary occupancy” because family is defined to exclude
  “transitory or seasonal” relationships. To the contrary, defendant’s ordinance defines
  dwelling to include a “[b]uilding . . . occupied . . . as a home, residence, or sleeping place,
  either permanently or temporarily . . . .” (Emphasis added.) The Court of Appeals erred
  by conflating the concept of a transient relationship between people with the concept of
  transient occupancy of the property.

         Nonetheless, the Court of Appeals was correct insofar as it concluded, in the
  alternative, that the ordinance’s definition of dwelling excludes plaintiff’s property
  because the property is a motel, which the ordinance defines to include a “[b]uilding . . .
  containing sleeping . . . [u]nits which may or may not be independently accessible from
  the outside with garage or [p]arking [s]pace located on the [l]ot and . . . occupied by
  transient residents.” The term “sleeping unit” is reasonably understood to include a
  bedroom, of which the property contains seven. Although motel commonly is understood
  as “an establishment which provides lodging and parking and in which the rooms are
  usu[ally] accessible from an outdoor parking area,” Merriam-Webster’s Collegiate
  Dictionary (11th ed), we must follow the definition provided in the ordinance. See W S
  Butterfield Theatres, Inc v Dep’t of Revenue, 353 Mich. 345, 350 (1958) (“We need not,
  indeed we must not, search afield for meanings where the act supplies its own.”). So
                                                                                          2

regardless of whether the property’s bedrooms are “accessible from an outdoor parking
area,” we conclude that the property fits the ordinance’s definition of motel since that
definition expressly allows that sleeping units “may not be independently accessible from
the outside.”

       We thus conclude that plaintiff’s use of her property was not a permitted use of a
single-family dwelling under defendant’s ordinance. For this reason, we AFFIRM the
Court of Appeals judgment.

       BERNSTEIN, J. (concurring in part and dissenting in part).

       I concur with the majority’s decision to vacate a portion of the Court of Appeals
opinion, because I agree that the Court of Appeals erred in conflating transient personal
relationships with a transient occupancy of property. However, I disagree with the
majority’s decision to affirm that portion of the Court of Appeals opinion that concludes
that plaintiff’s property is a motel, and would instead reverse the Court of Appeals
judgment and remand to the trial court for further proceedings.

        The majority affirms the Court of Appeals’ conclusion that plaintiff’s property is a
motel by holding that a “ ‘sleeping unit’ is reasonably understood to include a bedroom,
of which the property contains seven.” However, the term “sleeping unit” is not defined
in defendant’s ordinance. The majority does not supply its own definition, and merely
states that a sleeping unit might include a bedroom, which is different from explaining
what a sleeping unit is. The dictionary defines “unit” as “a single quantity regarded as a
whole in calculation.” Merriam-Webster’s Collegiate Dictionary (11th ed). “Bedroom”
is defined as “a room furnished with a bed and intended primarily for sleeping.” Id. The
definition of “unit” suggests that such a thing is used or rented separately from other
units, as each unit is regarded as a whole. This understanding of a unit as comprising a
complete entity makes sense in the context of a motel, where sleeping units can be rented
separately, as individual units; although multiple units may be rented at once, they are
rented independently from one another, unlike rooms in a single suite, which are rented
together as a single unit.

      As a result, it cannot be said that plaintiff’s property contained “sleeping units”
because there is nothing in the record that suggests that her property had various
independent units that were “whole” on their own.1 Plaintiff’s property was originally


1
 Plaintiff at one point advertised her property as two separate units, but changed the
listing to one unit before either ordinance was passed. See MCL 125.3208(1) (“If the use
of a dwelling, building, or structure . . . is lawful at the time of enactment of a zoning
ordinance or an amendment to a zoning ordinance, then that use may be continued
although the use does not conform to the zoning ordinance or amendment.”)
                                                                                                               3

designed as a house for a single family, and it was used and rented in its entirety, as a
single unit altogether, and not as a collection of seven separate sleeping units.

       Because I believe that plaintiff’s property is not a “motel,” I would remand to the
trial court to determine if plaintiff otherwise met her burden for establishing prior
nonconforming use. Heath Twp v Sall, 442 Mich. 434, 444-446 (1993).




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 5, 2020
       t0603
                                                                             Clerk